Citation Nr: 0618953	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
upon aid and attendance.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from A March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The evidence does not show that the appellant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is a patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulations

2.  For purposes of entitlement to specially adapted housing, 
there is competent evidence that the veteran has permanent 
and total service-connected disabilities that preclude 
locomotion without the aid of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC by reason of need for 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 
(2005).

2.  The criteria for assistance in acquiring specially 
adapted housing have been met. 38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person is considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home due 
to mental or physical incapacity, is helpless or blind, or is 
so nearly helpless or blind as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b) and (c)(1) and (2).  The latter 
criterion is met if a claimant is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

SMC is also payable if the veteran otherwise establishes a 
factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  The basic criteria for such a need include: an 
inability to dress or undress himself, an inability to keep 
himself ordinarily clean and presentable, an inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness, an inability to 
attend to the wants of nature, a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, physical or mental incapacity that requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment, or the 
veteran is bedridden, e.g., the veteran is actually required 
to remain in bed.  38 C.F.R. § 3.352(a).  See generally Turco 
v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met).  The evidence must show 
that the veteran is so helpless as to need regular and 
attendance; constant need for aid and attendance is not 
required.  38 C.F.R. 
§ 3.352(a).  

In this case, the Board finds that the criteria for 
entitlement to SMC by reason of need for regular aid and 
attendance are not met.  The veteran does not meet the 
criteria set forth in 38 C.F.R. § 3.351(c)(1) because he does 
not have vision corrected to visual acuity of 5/200 or less 
in both eyes or a concentric contraction of the visual field 
to 5 degrees or less.  The veteran underwent a VA eye 
examination in August 2003.  Results of the examination show 
that his right eye vision was corrected to 20/50 and the 
vision in his left eye was corrected to finger counting at 2 
feet.  The veteran is blind in one eye, not both.  The August 
2003 examination stated that there was no visual field 
deficit.  The veteran does not meet the criteria set forth in 
38 C.F.R. § 3.351(c)(2) because he is not a patient in a 
nursing home.  His August 2003 VA peripheral nerves and A&A 
examination records showed that he lived with his spouse, and 
there is no evidence of record that the veteran subsequently 
moved into a nursing home.  

The evidence also does not support a finding that the veteran 
is factually in need of regular aid and attendance. 38 C.F.R. 
§§ 3.351(c)(3), 3.352(a).  The veteran underwent an aid and 
attendance examination in August 2003.  The examiner noted 
that the veteran was not hospitalized or bedridden.  The 
veteran could walk using Canadian (forearm) crutches but 
attended the examination in a wheelchair.  The examiner found 
that the veteran was competent and capable of managing his 
benefit payments, but that he was "partially dependent" 
regarding his daily living needs because his locomotion was 
poor due to neuropathy in his lower extremities.  

Upon examination, the veteran had severe neuropathy of the 
hands with "satisfactory" musculoskeletal function and 
coordination.  He had severe polyneuropathy of the lower 
extremities with limitation of motion, lack of coordination, 
severe weakness, and poor balance.  He was only able to walk 
a short distance with Canadian crutches.  The examiner 
concluded that the veteran was able to leave his home at any 
time with another person.  The report is found to provide 
evidence against this claim.  

A report from the veteran's August 2003 artery and vein 
examination states that the veteran was independent in 
activities of daily living, dressing, and bathing with the 
assistance of a shower chair.  He could not perform household 
chores.  The veteran used a wheelchair and Canadian crutches 
to get around.  The veteran's August 2003 peripheral nerves 
examination report stated that the veteran was independent in 
all activities of daily life and self care, providing more 
evidence against this claim.  

There is no evidence of record that the veteran is 
incapacitated mentally or physically in a manner that 
requires assistance on a regular basis to protect him from 
the hazards of his daily environment.  There is no evidence 
of record that the veteran is so helpless that he needs 
regular aid and attendance.  In fact, the examinations and 
facts cited above provide evidence against the claim because 
they show that the veteran is independent in most of his 
activities of daily living with the exception of needing some 
help due to poor locomotion.  

Accordingly, the Board finds that the preponderance of the 
evidence is against SMC by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107.  That is, despite his 
contentions, the medical evidence does not establish a need 
for regular assistance from another person.  As such, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor. Id.  The appeal is denied.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2005).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2005).  

The veteran is service connected for insulin dependent 
diabetes, evaluated as 100 percent disabling; and peripheral 
vascular arterial disease of both legs with peripheral 
intermittent claudication, each leg evaluated as 40 percent 
disabling.  Individual Unemployability has been granted.  The 
veteran is in receipt of SMC for loss of use of one eye 
having only light perception as well as SMC for his diabetes 
and its complications.  

The evidence of record shows that the veteran uses a 
wheelchair and Canadian crutches to get around, due to his 
service-connected severe polyneuropathy of the lower 
extremities.  He is unable to unable to ambulate without the 
assistance of a wheelchair or crutches due to a service-
connected disability.  Accordingly, the Board resolves doubt 
in the veteran's favor and finds that entitlement to 
specially adapted housing is established.  

VA regulation specifies that a certificate of eligibility for 
a special home adaptation grant under 38 U.S.C.A. § 2101(b) 
may be issued if certain requirements are met.  38 C.F.R. § 
3.809a (2005).  The first requirement is that the veteran is 
not entitled to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A.  § 2101(a) and 38 C.F.R. § 
3.809.  38 C.F.R. § 3.809a(a).  In this case, as discussed 
above, the Board has established the veteran's entitlement to 
specially adapted housing.  Therefore, the veteran is not 
legally entitled to a special home adaptation grant.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Accordingly, the 
veteran's claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2003, August 2003, and January 2004, as well as 
information provided in the June 2004 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued VCAA notices in July 
2003, August 2003, and January 2004, prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The RO did not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  Id. at 120-21.  

However, the Board is satisfied that the three VCAA notices 
and the June 2004 SOC otherwise fully notified the veteran of 
the need to give VA any evidence pertaining to his claim, 
such that there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for SMC based upon A&A.  With regards to the 
veteran's claim for assistance in acquiring specially adapted 
housing, the RO will be responsible for addressing any notice 
defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to SMC based upon aid and attendance is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


